Benning, J.
By the Court. delivering the opinion.
Mr. Cope mortgaged the lands in question to the assignors of the defendants in error. His widow, Mrs. Cope ■ claims dower in the lands, and insists, that her right to such dower, is not affected by the mortgages.
Is she right in this? The Court below held that she is not.
All depends on whether deeds of mortgage are included in the word, “conveyance,” used in the Act of 1826, to amend an act “ to enable feme coverts to convey their estates. Cobh’s Big. 171.
These are the words of that act; “that from and immediately after the passing of this act, all conveyances, of lands and tenements, made by the husband alone during the coverture, shall be legal and valid, and effectually convey the entire premises therein described,” &c.
There is little risk in assuming, that the word, “ conveyances,” in this Act, has the same meaning which it has, in the ■other Acts in pari materia with this act.
*50Of these, the most important, perhaps, is the Act of 1760, which this Act amends.
The first section of that act, is as follows: “ that all alienations and conveyances whatsoever, which have at any time, heretofore, in this province been made, either by husband and wile having jointly signed a deed of conveyance before witnesses, or by the acknowledgment of the wife of hex consent to such a sale of lands and tenements,” &c. “shall” “be” “good and effectual against the husband and wife,” &c.
Here, it is clear, that the words, “ a sale,” restrict the words,, ^alienatious and conveyances,” to such alienations and conveyances, as grew out of sales of the lands. Mortgage deeds do not grow out of sales; they grow out of loans or other debts.
This section is retrospective. The second section is prospective. It also uses the word, “conveyances,” and the word, “sale;” and in a manner similar to that in which they are used in the first section.
The word, conveyances, then, in this Act of 1760, does not include deeds of mortgage. Cobb’s Dig. 161.
The Act of 1755, “to prevent fraudulent deeds of conveyance,” the first act of Georgia, on the subject of convej'ances, if not on any subject, contains, in its first section, these words: “That all conveyances of lands, tenements, negroes* and other chattels, or hereditaments whatsoever, or mortgages of the same,” “ shall be registered,” &c. Conveyances or mortgages, would seem to imply, that conveyances were considered things of one class; mortgages things of another. Cobb 159.
There is more to the same effect, in sections two and four.
The Act. of 1785, on the same general subject, has this preamble:
“ Whereas, many deeds of bargain and sale, and other deeds of feoffment or conveyance, have been made, which have not been enrolled, or livery and seizin had, or may be *51deficient in point of form, when it was the legal intent of the party to sell and lawfully convey the same.”
■ Here again are words of sale — “ to sell.” These must restrict the word, conveyance, so as to prevent it from including mortgages. See, too, section jive.
In 1S27, we find the Legislature passing an Act especially’ for the recording of mortgages; and saying, by way ot preamble to the Act; “ whereas it is doubted, if there be any law of force in this State, requiring deeds of mortgage to be recorded.” Id. 171. If the word, conveyances, used in the previous Acts to which I have referred had been thought to include mortgages, could this doubt any more have arisen as to mortgages, than as to other deeds ?
In section three, this Act has, “ deed of conveyance or mortgage,” as two things.
The last general Act of registration, is entitled ; “An Act to admit, certain deeds to be recorded,” &c. The word used in the body of the Act is also “ deeds.” The term prescribed, is twelve months. Yet nobody has supposed, that this repeals the part of the Act of 1827, which requires mortgage deeds to be recorded within three months. Id. 175.
The Act of 1768, “to prevent fraudulent mortgages and conveyances,” is in perfect harmony with these Acts, as it regards the sense in which this Act uses, the word, “conveyances.” The Act speaks of “ deeds of sale, mortgages, or conveyances,” as though it meant, that mortgages were to be considered a class by themselves.
It is true, that in the proviso, which makes the third section of the Act: these are the words, “who did not legally join with her husband in such mortgage, or otherwise lawfully bar or exclude herself from such, her dower o'r right.”
. But these words may well refer to the common law modes of barring dower, viz. by fine or common recovery, or by the acceptance of a jointure, in lieu of dower.
We think, then, that' the word, conveyances, in the Act of *521826, does not include deeds of mortgage; and, therefore, we think the judgment of the Court below, was erroneous.
Judgment reversed.